Exhibit 10.5

APPLERA CORPORATION/CELERA GENOMICS GROUP
AMENDED AND RESTATED 1999 STOCK INCENTIVE PLAN

FORM OF DIRECTOR STOCK AWARD AGREEMENT

     DIRECTOR STOCK AWARD AGREEMENT dated as of [Date] by and between Applera
Corporation, a Delaware corporation (the “Company”), and [Name], a member of the
Board of Directors of the Company (“you”).

     1. Grant of Stock Award. The Company hereby grants to you a Stock Award
(the “Award”) for [Number] shares (the “Award Shares”) of its Celera Genomics
Group Common Stock, par value $.01 per share (the “Celera Stock”), under the
terms of the Applera Corporation/Celera Genomics Group Amended and Restated 1999
Stock Incentive Plan (the “Plan”).

     2. Vesting. The Award Shares will vest in full as of the date immediately
preceding the date of the 200[ ] Annual Meeting of Stockholders, subject to
paragraphs 3, 4, and 8 below. [Note: Director awards are granted in connection
with the election or reelection of directors and vest in full on the date
immediately preceding the first annual meeting of stockholders next following
the grant date.]

     3. Requirement of Continued Service.Except as provided in paragraph 4
below, no Award Shares will be delivered to you unless you have been at all
times from the date of grant to and including the date of vesting a member of
the Board of Directors of the Company.

     4. Termination of Service. If you cease to serve as a director of the
Company as a result of (a) death, (b) retiring from the Board of Directors upon
reaching normal retirement age, (c) becoming totally and permanently disabled,
or (c) resigning with the approval of the Board of Directors, all shares subject
to the Award will be vested in full (without regard to the vesting schedule set
forth in paragraph 2).

     5. Delivery of Award Shares. Except to the extent receipt of the Award
Shares has been deferred under the terms of the Plan, certificates representing
the Award Shares will be registered in your name but remain in the physical
custody of the Company until the Award Shares have vested. Award Shares deferred
under the Plan will be credited to a bookkeeping account and will be deemed
invested in Celera Stock units, each unit representing one share of Celera
Stock. In the event that all or a portion of the Award Shares are forfeited for
any reason, those shares (or, if those shares were deferred, units representing
those shares) will revert back to the Company.

 

--------------------------------------------------------------------------------



Back to Contents

     6. Payment of Dividends; Voting Rights. Prior to the vesting of the Award
Shares, you will have the right to receive dividends (or dividend equivalents in
the case of Stock Awards deferred under the terms of the Plan), except that
stock dividends paid with respect to the Award Shares will be restricted to the
same extent as the Award Shares. Except in the case of Award Shares deferred
under the terms of the Plan, you will have the right to vote all of the shares
of Celera Stock covered by the Award.

     7. Non-Transferability. Prior to the time that the Award Shares are vested
and delivered to you, none of such shares may be sold, assigned, bequeathed,
transferred, pledged, hypothecated, or otherwise disposed of in any way.

     8. Change of Control. Subject to the terms of the Plan, all restrictions on
the Award Shares will be deemed terminated (without regard to the vesting
schedule set forth in paragraph 2) upon the occurrence of any of the events set
forth in Section 11 of the Plan.

     9. No Right to Continued Service. Neither the Award nor this Agreement
confers upon you any right to continue to serve as a member of the Board of
Directors of the Company or interferes in any way with the right of the Board of
Directors or stockholders to remove you as a director in accordance with the
provisions of the Company’s By-laws and applicable law. Except as provided in
this Agreement, the Award will terminate upon your ceasing to serve as a member
of the Board of Directors for any reason. The Award will not be reinstated if
you are subsequently reelected to the Board of Directors.

     10. Compliance with Law. No shares of Celera Stock will be delivered to you
upon the vesting of the Award Shares unless counsel for the Company is satisfied
that such delivery will be in compliance with all applicable laws.

     11. Terms of Plan Govern. This Agreement and the terms of the Award will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. All capitalized terms used but not defined herein are used as
defined in the Plan. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Prospectus for the Plan and agree to be bound by all of the terms of the
Plan.

     12. Amendments. The Award or the Plan may, subject to certain exceptions,
be amended by the Committee at any time in any manner. However, no amendment of
the Award or the Plan will adversely affect in any material manner any of your
rights under the Award without your consent.

     13. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.

-2-

--------------------------------------------------------------------------------



Back to Contents

     IN WITNESS WHEREOF, this Agreement has been duly executed by the
undersigned as of the day and year first written above.

   APPLERA CORPORATION          By:  __________________________     Chairman,
President and     Chief Executive Officer

Accepted and Agreed:

 

--------------------------------------------------------------------------------

  [Name]  

 

 

-3-

--------------------------------------------------------------------------------